Citation Nr: 1013235	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-44 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the Veteran is entitled to additional Concurrent 
Retirement and Disability Pay (CRDP) amounts for the time 
period June 1, 2005, through September 30, 2008.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
February 1946 and from May 1949 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2009 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board agrees with the Veteran's representative that this 
matter needs to be remanded for further development.  As 
outlined by the Veteran's representative in the February 
2010 informal hearing presentation, the Veteran believes 
that he waived a portion of his VA disability benefits 
during the period June 1, 2005, to September 30, 2008.  In 
an August 2009 decision, the RO responded that according to 
its records, VA did not withhold payments during this 
period.  Although an earlier June 2009 decision provided the 
Veteran with the figures used to calculate the amount of 
retroactive compensation he was entitled to for the period 
from January 1, 2005, to May 31, 2005, he was not provided 
similar accounting figures with the August 2009 decision.  

The Board notes that there are two documents entitled DFAS 
One-Time Payment Worksheet of record, one dated in July 2008 
and the other dated in March 2009.  However, both end with 
entitlement month May 2005, so it is unclear what CRDP 
amount the Veteran was paid from June 2005 through September 
2008.  The July 2008 and June 2009 VETSNET Compensation and 
Pension Award documents appear to reflect that no 
withholdings were issued from effective dates June 1, 2005, 
to December 1, 2008.  However, the June 2009 VETSNET 
Compensation and Pension Award also appears to incorrectly 
reflect that no withholdings were made effective in January 
and April 2005.  In this regard, the category "total w/h" is 
blank for the January 2005 and April 2005 entry.  Thus, 
without a DFAS One-Time Payment Worksheet for the period 
June 2005 to October 2008, it is unclear what amount VA 
withheld from June 1, 2005, to September 30, 2008, if any, 
or whether he actually received the CRDP amount he is 
entitled to.  Accordingly, in order to assist the Veteran in 
resolving this matter, the Board concludes that on remand, a 
DFAS One-Time Payment Worksheet and an AEW for the period 
January 1, 2005, to September 30, 2008, should be prepared.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should prepare a DFAS One-
Time Payment Worksheet and Audit Error 
Worksheet (AEW) for the period from 
January 1, 2005, to September 30, 2008.  
To the extent possible, the Veteran should 
be provided with the results of these 
documents.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



